Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-03645-CMA-STV

  TTEC HOLDING, INC.

        Plaintiff,

  v.

  MAURICE DA SILVA,

        Defendant.


         ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER


        This matter is before the Court on Plaintiff TTEC Holdings, Inc.’s (“TTEC” or

  “Plaintiff”) Motion for Temporary Restraining Order. (Doc. # 2.) The Court has

  determined that a hearing would not materially assist in its determination of the Motion.

  For the following reasons, the Motion is denied.

                                   I.     BACKGROUND

        TTEC is a Colorado-based business process outsourcing (“BPO”) company that

  provides its clients with strategy consulting, technologies, and services for customer

  experience management. (Doc. # 1-1 at 4.) Through its subsidiary TTEC Digital, TTEC

  provides cloud contact center solutions.

        Defendant Maurice Da Silva (“Da Silva” or “Defendant”) began working for TTEC

  as an Executive Director in sales in July 2011. (Id.) He was later promoted to Vice

  President of Sales, and then to Vice President of Sales Leadership. Plaintiff alleges that
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 2 of 9




  Da Silva managed a staff of fifteen direct and indirect reports and was in charge of key

  aspects of TTEC Digital’s business, including the expansion of TTEC’s cloud contact

  center solution offerings to existing and prospective clients, directly and through

  strategic partners. (Id. at 5.)

         Between 2015 and 2020, Da Silva and TTEC entered into six separate restricted

  stock unit agreements (“RSU Agreements”). (Id. at 5–6.) Under each agreement, TTEC

  granted Da Silva restricted stock units (“RSUs”) that would vest over a period of several

  years, in exchange for Da Silva agreeing to certain restrictive covenants, including a

  non-compete provision. See, e.g., (id. at 13, ¶ 3; 15, ¶ 8). The non-compete provisions

  in the RSU Agreements are identical. Each non-compete provision provides that for a

  period of twelve months after Da Silva’s employment with TTEC, he may not

         [w]ork or otherwise contribute his/her knowledge, directly or indirectly, in
         whole or in part, as an employee, officer, owner, manager, advisor,
         consultant, agent, partner, director, significant shareholder (i.e., a
         shareholder holding more than 5% of outstanding equity in any such entity),
         volunteer, intern or in any similar capacity anywhere in the world to a
         business entity engaged in the same or substantially similar business in the
         full life cycle of customer strategy, analytics-driven, technology-enabled
         customer engagement management solutions from customer engagement
         strategy consulting, to technology and analytics driven customer acquisition
         to technology solution development and integration to business process
         outsourcing customer care (collectively, “TeleTech Business”).

  (Id. at 15, ¶ 8.1(a).) The non-compete provision is limited to “the territory where [Da

  Silva] perform[ed] services for TTEC[,]” including “the entire territory where [TTEC]

  benefits and is reasonable to expect to benefit from [Da Silva’s] services.” (Id.)

         On September 3, 2020, Da Silva sent a letter resigning his employment with

  TTEC. (Id. at 9.) TTEC subsequently learned that Da Silva had been hired to work as


                                               2
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 3 of 9




  Vice President of Strategic Partner Development for Five9, Inc. (“Five9”). (Id.) TTEC

  alleges that Five9 is a BPO company like TTEC. Da Silva responds that Five9 is not a

  BPO because it does not staff contact centers. Da Silva characterizes Five9 instead as

  a software manufacturer and an authorized local telephone carrier that focuses solely

  on selling its own cloud platform technology and providing telecommunications services.

  (Doc. # 12 at 5) (citing (Doc. # 12-1 at 3–4)). The parties dispute whether TTEC and

  Five9 are in competition.

         TTEC asked Da Silva to resign his employment with Five9 and sent cease-and-

  desist letters to Da Silva and to Five9 on the basis that Da Silva’s employment at Five9

  allegedly violates his non-compete agreements with TTEC. (Doc. # 1-1 at 10.) Da Silva

  has refused to resign his employment with Five9. (Id.)

         TTEC initiated the instant suit against Da Silva in Denver District Court on

  November 30, 2020. Plaintiff filed the instant Motion for Temporary Restraining Order

  contemporaneously with its Complaint. (Doc. # 1-2.) Defendant removed the case to

  this Court on December 11, 2020. Defendant’s Response in Opposition to Plaintiff’s

  Motion for a Temporary Restraining Order followed. (Doc. # 12.)

                                 II.    LEGAL STANDARDS

         Injunctive relief is an extraordinary remedy that should be granted only when the

  moving party clearly and unequivocally demonstrates its necessity. See Schrier v. Univ.

  of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). A party seeking a preliminary injunction

  or temporary restraining order must show (1) the movant is substantially likely to

  succeed on the merits; (2) the movant will suffer irreparable injury if the injunction is


                                                3
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 4 of 9




  denied; (3) the movant’s threatened injury outweighs the injury the opposing party will

  suffer under the injunction, or, put differently, that the balance of equities tips in the

  movant’s favor; and (4) the injunction would not be adverse to the public interest. Fish v.

  Kobach, 840 F.3d 710, 723 (10th Cir. 2016); RoDa Drilling Co. v. Siegal, 552 F.3d 1203,

  1208 (10th Cir. 2009); Kaplan v. Bank of N.Y. Mellon Trust Co., No. 10-cv-02802-PAB,

  2010 WL 4775725, at *1 (D. Colo. 2010) (citing Lundgrin v. Claytor, 619 F.2d 61, 63

  (10th Cir. 1980)) (noting that the four elements apply to both preliminary injunctions and

  temporary restraining orders and that “the same considerations apply” to both forms of

  injunctive relief). Granting such “drastic relief,” United States ex rel. Citizen Band

  Potawatomi Indian Tribe of Oklahoma v. Enter. Mgmt. Consultants, Inc., 883 F.2d 886,

  888-89 (10th Cir. 1989), is the “exception rather than the rule.” GTE Corp. v. Williams,

  731 F.2d 676, 678 (10th Cir. 1984).

                                      III.    DISCUSSION

         The Court finds that Plaintiff has not carried its heavy burden to clearly and

  unequivocally demonstrate the necessity of a temporary restraining order in this case

  and, therefore, its Motion must be denied.

  1.     PLAINTIFF HAS NOT ESTABLISHED IRREPARABLE HARM

         The Tenth Circuit has held that “a showing of probable irreparable harm is the

  single most important prerequisite for the issuance of a preliminary injunction” and that

  “the moving party must first demonstrate that such injury is likely before the other

  requirements for the issuance of an injunction will be considered.” Dominion Video

  Satellite, Inc., 356 F.3d at 1260 (quoting Reuters Ltd. v. United Press Int’l, Inc., 903


                                                 4
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 5 of 9




  F.2d 904, 907 (2d Cir. 1990)). “A plaintiff suffers irreparable injury when the court would

  be unable to grant an effective monetary remedy after a full trial because such damages

  would be inadequate or difficult to ascertain.” Kikimura v. Hurley, 242 F.3d 950, 963

  (10th Cir. 2001). Factors that may support a finding of irreparable harm include a threat

  to the plaintiff’s existence, damage to goodwill, loss of customers, or loss of its

  competitive position in the market. Dominion Video Satellite, Inc., 356 F.3d at 1262.

         The Court finds that Plaintiff has not established that it will suffer irreparable

  harm if its request for a temporary restraining order is denied. Plaintiff relies on the

  injunctive relief provisions of the RSU Agreements and on Plaintiff’s Verified Complaint

  to establish irreparable injury in this case. Neither basis is sufficient.

         With respect to the injunctive relief provisions of the RSU Agreements, Plaintiff

  argues in a footnote that “Da Silva agreed in the RSU Agreements that TTEC would be

  entitled to seek temporary or permanent injunctive relief against a breach or threatened

  breach ‘without the necessity of showing any actual damages or that money damages

  would not afford an adequate remedy.’” (Doc. # 2 at 7 n. 2.) Plaintiff cites to no authority

  to support its suggestion that the parties may effectively waive a movant’s obligation to

  demonstrate irreparable injury in support of injunctive relief. Nor is the Court aware of

  any such authority. Indeed, courts have rejected similar attempts by litigants to contract

  around the required showing for injunctive relief. For example, in First Health Grp. Corp.

  v. Nat'l Prescription Adm'rs, Inc., 155 F. Supp. 2d 194 (M.D. Pa. 2001), an employer

  sought injunctive relief against a former employee to enforce non-compete, non-




                                                 5
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 6 of 9




  solicitation, and confidentiality agreements. The district court rejected the employer’s

  attempt to circumvent a judicial determination of irreparable harm:

         It would represent an extraordinary variance from th[e] basic principle [that
         a court must consider certain fundamental elements before granting
         injunctive relief] for a court to recognize that the parties to a suit at equity
         have contracted around one of these fundamental elements. “It is a basic
         doctrine of equity jurisprudence that courts of equity should not act ... when
         the moving party has an adequate remedy at law and will not suffer
         irreparable injury if denied equitable relief.” Morales v. Trans World Airlines,
         Inc., 504 U.S. 374, 381 (1992) (quoting O'Shea v. Littleton, 414 U.S. 488,
         499 (1974) and Younger v. Harris, 401 U.S. 37, 43–44 (1971)) (internal
         quotation marks omitted). Therefore, this Court must not interpret § 10 of
         Norton's Employment Agreement with First Health to waive the required
         analysis of whether, in fact, Plaintiff has established that it will suffer
         irreparable harm in the absence of a preliminary injunction.

  Id. at 235. The Court concludes that the same principles hold true in this case and,

  therefore, assigns no weight to the injunctive relief provision of the RSU Agreements.

         The Court finds that the remainder of Plaintiff’s argument concerning irreparable

  harm is speculative and insufficient. TTEC argues that Da Silva’s extensive knowledge

  of TTEC business dealings and his relationships with TTEC clients, combined with his

  new role at Five9, creates “a significant risk that Da Silva will use the knowledge and

  relationships he possesses from his work at TTEC to undermine TTEC Digital’s

  relationships with strategic partners and divert business to TTEC’s competitor.” (Doc. #

  2 at 7.) In support of that assertion, Plaintiff cites only to allegations stating the same in

  its Verified Complaint. (Id.) (citing (Doc. # 1-1 at 5, 9)). The allegation that there is a

  “significant risk” or a “high probability” that Da Silva will harm TTEC is altogether too

  vague and speculative to carry TTEC’s burden of demonstrating that “irreparable injury .

  . . will surely result” without the issuance of the requested temporary restraining order.


                                                 6
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 7 of 9




  Schrier v. University of Colorado, 427 F.3d 1253, 1267 (10th Cir. 2005). Indeed,

  granting injunctive relief on such a speculative basis would lead to the imposition of

  injunctive relief in virtually every non-compete case, making injunctive relief the rule

  rather than the exception. See GTE Corp., 731 F.2d at 678 (explaining injunctive relief

  is the “exception rather than the rule.”). Therefore, Plaintiff has not carried its burden to

  demonstrate that it will suffer irreparable harm if its request for a temporary restraining

  order is denied.

  2.       THE BALANCE OF THE EQUITIES WEIGHS IN DEFENDANT’S FAVOR

           As to the factor that the threatened injury to the movant outweighs the injury to

  the party opposing injunctive relief, “[t]his factor is simply a comparison between the

  injury [Plaintiff] would suffer should no [temporary restraining order] enter, . . . versus

  the injury [Defendant] would suffer if the [temporary restraining order] does enter.”

  Haggard v. Spine, No. 09-cv-721, 2009 WL 1655030, *15 (D. Colo. June 12, 2009).

           As previously discussed, TTEC has failed to demonstrate any concrete injury that

  would follow the denial of the requested injunctive relief. The harm alleged in its Motion

  and Verified Complaint is purely speculative and unsubstantiated. By contrast, Da Silva

  would be required to leave his employment for a year if the Court grants the requested

  injunctive relief. That would lead to loss of income and health insurance coverage for his

  Type-1 Diabetes. Accordingly, the Court finds that the injury to Defendant outweighs the

  injury to Plaintiff, and the balance of the equities factor weighs strongly in Defendant’s

  favor.




                                                7
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 8 of 9




  3.     PLAINTIFF HAS NOT ESTABLISHED A SUBSTANTIAL LIKELIHOOD OF
         SUCCESS ON THE MERITS

         The Court need not address Plaintiff’s likelihood of success on the merits

  because it has concluded that Plaintiff failed to establish two of the necessary factors for

  injunctive relief, including the most important factor of irreparable injury. Nonetheless,

  the Court notes that Plaintiff’s Motion would also fail on this basis.

         Under Colorado law, a non-compete agreement must be reasonable in duration

  and geographic scope. See Reed Mill & Lumber Co. v. Jensen, 165 P.3d 733, 736

  (Colo. App. 2006), as modified on denial of reh'g (Feb. 15, 2007). Moreover, it “must not

  be broader than necessary to protect the promisee’s legitimate interests, and it must not

  impose hardship on the promisor.” Id. 1

         As Defendant argues, Plaintiff seeks to enforce a non-compete agreement that

  restricts a broad spectrum of activities and is very broad in geographic scope, applying

  worldwide. Defendant has raised colorable arguments challenging the enforceability of

  the non-compete agreement based on the geographic scope of Plaintiff’s business, as

  well as the breadth of the non-compete agreement in relation to Plaintiff’s legitimate

  business interests. See (Doc. # 12 at 8–12). Moreover, it is manifest from the Verified



  1
    Defendant notes in his Response that Plaintiff fails to acknowledge in its Motion that Delaware
  law governs the RSU Agreements pursuant to the Agreements’ “Governing Law” provisions.
  See (Doc. # 12 at 8 n. 7) (citing (Doc. # 1-1 at 18, ¶ 12(a))). The Court discusses Colorado law
  herein because Plaintiff relies on Colorado law in its Motion. However, the Court notes that the
  general rules concerning reasonableness of non-compete agreements discussed herein are
  applicable under both Colorado and Delaware law. See Sensus USA, Inc. v. Franklin, No. CV
  15-742-RGA, 2016 WL 1466488, at *7 (D. Del. Apr. 14, 2016) (“Delaware law recognizes
  restrictive covenants on employment when such covenants: (i) adhere to general principles of
  contract, (ii) are reasonable in scope and duration, (iii) advance the legitimate economic
  interests of the party enforcing the covenant, and (iv) “survive a balance of the equities.”).

                                                  8
Case 1:20-cv-03645-CMA-STV Document 13 Filed 12/16/20 USDC Colorado Page 9 of 9




  Complaint, the Motion, the Response, and the Declaration of Maurice Da Silva that

  there are disputed issues of fact that may affect the enforceability of the non-compete

  agreement and/or a finding of liability if the non-compete agreement is enforceable.

  Such issues include:

     •   whether TTEC and Five9 are in competition;

     •   whether Da Silva performed services for TTEC in Canada within the meaning of

         the non-compete agreement;

     •   whether TTEC benefitted or reasonably expected to benefit from Da Silva’s

         services in Canada within the meaning of the non-compete agreement;

     •   whether Da Silva’s current position at Five9 has any overlap with his previous

         position at TTEC; and

     •   whether TTEC belongs to a global competitive market.

  Given these disputed issues, the Court cannot find that Plaintiff is substantially likely to

  succeed on the merits of its breach of contract claim against Defendant.

                                     IV.    CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion for Temporary Restraining Order

  (Doc. # 2) is DENIED. Accordingly, the December 17, 2020 hearing on Plaintiff’s Motion

  is hereby VACATED.


         DATED: December 16, 2020

                                                    BY THE COURT:

                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge

                                                9
